1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	Applicant’s amendment of September 27, 2019 is acknowledged. It is noted that claims 1-5 are canceled. New claims 6-11 are added.
3. 	 Claims 6-11 are allowed.
4.  	The following is an examiner's statement of reasons for allowance: none of prior art teaches or suggests a connector attached to a device, the connector comprising the wire being embedded in the main body to pass through an outer peripheral wall of the main body, the terminal being fixed to a terminal fixing section in the main body; a metal shield shell covers the main body, a gap existing between the shield shell; a flange protruding outward from the outer peripheral wall of the body and being covered by a portion of the shield the shield shell; in an area in which the shield shell covers the flange, the protrusions are spaced from each other along a periphery of the shield shell, the periphery surrounding a fastening position where the terminal and the terminal fixing section are fastened together.
5. 	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuongchi Nguyen whose telephone number is (571) 272-2012. The examiner can normally be reached on 8:00AM-4:00PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, RIYAMI ABDULLAH A  can be reached on 571-270--3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through

 	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHUONG CHI THI NGUYEN/Primary Examiner, Art Unit 2831